Judgment, entered on June 3, 1963, dismissing the complaint at the close of plaintiff’s case in an action for personal injuries for failure to establish a prima facie case, unanimously reversed, on the law and on the facts, and a new trial ordered, with costs to abide the event. Plaintiff’s proof enabled the jury to find that defendants’ employee standing behind the solid metal fire escape door negligently attempted to close it when he knew or should have known a person, the plaintiff, was stationed in front of it in a position of danger. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.